Citation Nr: 1642701	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  11-28 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for low back disability diagnosed as Paget's disease. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board hearing in February 2012, and a transcript of the hearing is associated with her claims folder.  

The case was before the Board in April 2014, when it dismissed the Veteran's appeal for a higher rating for conjunctivitis and remanded other matters which are now shown on the cover page to the RO for additional development.  On remand in June 2014, the issue of service connection for posttraumatic stress disorder (PTSD), which also had been remanded in April 2014, was granted by the RO.  Accordingly, it is no longer on appeal.   

The issue of service connection for low back disability diagnosed as Paget's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have chronic sinusitis in service and does not currently have a chronic sinusitis disability.  

2.  A headache disorder was not manifest in service or to a degree of 10 percent within 1 year of separation, and is unrelated to service; the Veteran does not have a service-connected sinusitis to which it could be related.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise, except for one thing.  The Veteran's representative asserted in August 2016 that the Board had ordered that an examination, which was obtained in May 2014, was to be conducted by an ear, nose, and throat physician.  However, the Board's order had only indicated a preference for an ear, nose, and throat physician.  Medical examiners are presumed competent to render the reports and opinions they provide. See Sickels v. Shinseki, 643 F.3d 1362 (Fed.Cir.2011).  Further, VA medical examiner is presumed competent in the absence of evidence to the contrary; Rizzo v. Shinseki, 580 F.3d 1288 (Fed.Cir.2009).  The Veteran and his representative have not demonstrated that the examiner was not competent or that the examination is otherwise inadequate.  

The Board finds that the evidence of record is adequate to render a fair and impartial determination regarding the claims being decided.  Accordingly, it may proceed with its decision.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Sinusitis

An August 1974 service treatment record indicates that the Veteran reported that she did not have chronic sinusitis.  Service treatment records are silent for reference to sinusitis.  

A September 2000 VA medical record states that since 1996, the Veteran had had sinusitis.  There were clinical findings of edema of the turbinates and some mucous (consistent with allergic rhinitis).  She was referred to ear, nose, and throat for refractory sinusitis.  No X-rays were obtained, but an assessment of chronic sinusitis was reported.  Medical records show assessments of allergic rhinitis.  In November 2000, the Veteran had sinus congestion, and chronic sinusitis was assessed and Augmentin was prescribed.  On VA otolaryngology referral in December 2001, the Veteran reported a long history of left nasal airway obstruction and episodic acute sinusitis.  The Veteran reported that the symptoms started about 7 years prior, after she had been in a motor vehicle accident and sustained a nasal fracture.  The otolaryngologist examined her and assessed recurrent acute sinusitis.  He did not feel that the Veteran had chronic sinusitis, and indicated that 2-3 episodes of sinusitis a year were within normal limits for someone her age.  He saw no evidence of sinusitis at that time.  He felt that her upper airways obstruction contributed to her sinusitis.  In July 2002, the Veteran reported that she had had sinus surgery in January.  

In April 2014, the Board remanded for a VA examination.  On VA examination in May 2014, the examiner reviewed the claims folder and indicated that the Veteran now has allergic rhinitis, and that it was diagnosed in December 2011.  The examiner examined the Veteran and considered sinus X-rays from January 2011 and May 2014, which showed normal sinuses without evidence of sinusitis, and past medical records, and indicated that it was it was less likely than not that the Veteran had a current sinusitis which was manifest in service or is otherwise causally related to service.  The reasons were that review of the service treatment records found no documentation for a sinus condition in service; a clinical note from December 2001 states that the Veteran's sinus symptoms started about 7 years prior (in 1994), after she was in a motor vehicle accident and sustained a nasal fracture; and there was currently no clinical evidence of sinusitis.  

Based on the evidence, the Board concludes that service connection is not warranted for sinusitis.  Chronic sinusitis is not shown in service.  Instead, the first indication of sinusitis in medical records was years post-service, after the Veteran had been in a motor vehicle accident and sustained a nasal fracture.  Even if the Veteran had sinusitis in service, as she has testified, the evidence indicates that she does not have chronic sinusitis now (or at any time since the claim was filed).  This is reflected in part by the absence of current records of chronic sinusitis; and the May 2014 VA examiner's medical opinion, which is probative as it was based on a physical examination, consideration of recent X-rays and the claims folder, that the Veteran does not currently have sinusitis.  As the preponderance of the evidence indicates that the Veteran does not have a current chronic sinusitis disability, service connection is not warranted for sinusitis.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Headaches

Service treatment records show that the Veteran reported a sore throat for 4 days with occasional headaches in August 1974.  The Veteran's service discharge reports of medical history and examination are silent for reference to headaches.  There are no reports of headaches until many years after service.

Pursuant to the April 2014 Board remand, the Veteran was afforded a VA in May 2014.  The examiner reviewed the claims folder and indicated that it was less likely than not that the Veteran has a chronic headache disorder which was manifest in service or is otherwise causally related to service, as a review of the service treatment records showed no documentation for a headache condition while the Veteran was in service.  The examiner also indicated that it was less likely than not that the Veteran has headaches which were caused or aggravated by her sinusitis disability, because there was no clinical evidence that the Veteran has sinusitis.  

Based on the evidence, the Board concludes that service connection is not warranted for headaches.  While the Veteran was treated for headaches for a short period of time in service in August 1974, this was associated with a sore throat.  The Veteran has testified that she had headaches in service, but there is no competent evidence of a chronic headache disorder in or related to service, and the examiner in May 2014 indicated that service treatment records showed no documentation for one.  He concluded, based on the evidence, that a chronic headache condition or disorder was not manifest in service or related to service.  There is no competent evidence of record to the contrary, and so the preponderance of the evidence is against direct or presumptive service connection for a headache disorder.  

The preponderance of the evidence also indicates that there is no current sinusitis disability which could be either causing or aggravating a current headache disorder.  This is essentially what the VA examiner in May 2014 indicated, after reviewing the claims folder and examining the Veteran, and service connection is not in effect for sinusitis.  Secondary service connection cannot be granted for a disorder when the disorder allegedly causing it is not service connected.  

While the Veteran may feel that she has chronic sinusitis and that it and a headaches disorder had their onset in or are related to service, and/or that headaches are due to sinusitis, including as reflected by her February 2012 testimony, as a layperson, her opinions on these complicated medical matters are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In light of the above, service connection is not warranted for sinusitis or headaches.  The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for sinusitis is denied.

Service connection for headaches is denied.


REMAND

Low back disability

At the time of the Veteran's February 2012 hearing, she stated that she felt that low back pain was brought on by stress.  Medical records which were of record prior to the Board's April 2014 remand show diagnoses of low back disability.  Then, in June 2014, the RO granted service connection for PTSD.  As service connection is now in effect for PTSD, remand for an examination as indicated below is necessary, in order to assist the Veteran in the development of the secondary service connection aspect of her claim pursuant to 38 C.F.R. § 3.159.  On remand, any additional relevant treatment records will be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional treatment records relevant to the Veteran's claim for service connection for low back disability, including as secondary to her service-connected PTSD.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the her currently diagnosed low back disability.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed low back disorder was caused by the Veteran's service-connected PTSD disability?

(B) Is it at least as likely as not that the currently diagnosed low back disorder was aggravated by the Veteran's service-connected PTSD?

If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a) and (b) separately, to help ensure that both are fully, clearly, and adequately answered, and should furnish detailed reasons for each opinion, specifically discussing any relevant evidence and medical principles to the extent appropriate.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  Secondary service connection for low back disability from PTSD should be addressed.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


